               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TIMOTHY K. MOORE, in his
official capacity as Speaker of
the North Carolina House of
Representatives, PHILIP E.
BERGER, in his official
capacity as President Pro
Tempore of the North Carolina
Senate; BOBBY HEATH, MAXINE
WHITLEY, and ALAN SWAIN,


          Plaintiffs,

     v.                                Civil Action
                                       No. 1:20-CV-911
DAMON CIRCOSTA, in his official
capacity as Chair of the North         NOTICE OF APPEAL
Carolina State Board of
Elections, STELLA ANDERSON, in
her official capacity as a
member of the North Carolina
State Board of Elections, JEFF
CARMON III, in his official
capacity as a member of the
North Carolina State Board of
Elections, and KAREN BRINSON
BELL, in her official capacity
as the Executive Director of
the North Carolina State Board
of Elections,

          Defendants.


     Notice is hereby given that Timothy K. Moore, Philip E.

Berger, Bobby Heath, Maxine Whitley, and Alan Swain, Plaintiffs in

the above named case, hereby appeal to the United States Court of

Appeals for the Fourth Circuit from the Memorandum Opinion and

Order denying their Motion for Preliminary Injunction, Doc. 74,

entered in this action on the fourteenth day of October, 2020.
                                   1



    Case 1:20-cv-00911-WO-JLW Document 76 Filed 10/15/20 Page 1 of 3
Dated: October 15, 2020                Respectfully submitted,

/s/ Nicole J. Moss                     /s/ Nathan A. Huff
COOPER & KIRK, PLLC                    PHELPS DUNBAR LLP
David H. Thompson                      4140 ParkLake Avenue, Suite 100
Peter A. Patterson                     Raleigh, North Carolina 27612
Nicole J. Moss (State Bar No.          Telephone: (919) 789-5300
31958)                                 Fax: (919) 789-5301
1523 New Hampshire Avenue, NW          nathan.huff@phelps.com
Washington, D.C. 20036                 State Bar No. 40626
(202) 220-9600                         Local Civil Rule 83.1 Counsel
(202) 220-9601                         for Plaintiffs
nmoss@cooperkirk.com
Counsel for Plaintiffs




                                   2



    Case 1:20-cv-00911-WO-JLW Document 76 Filed 10/15/20 Page 2 of 3
                        CERTIFICATE OF SERVICE
     The undersigned counsel hereby certifies that on the 15th day

of   October,   2020,   she   electronically     filed    the   foregoing

Plaintiffs’ Motion for Temporary Stay with the Clerk of the Court

using the CM/ECF system, which will send notification of such to

all counsel of record in this matter.



                                        /s/ Nicole J. Moss
                                        Nicole J. Moss




                                    3



     Case 1:20-cv-00911-WO-JLW Document 76 Filed 10/15/20 Page 3 of 3
